Citation Nr: 1220737	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  06-17 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to service-connected residuals of a fracture of the right second metatarsal.

2.  Entitlement to service connection for diabetes mellitus as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1966 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This matter was previously before the Board in August 2008 at which time the Board denied a number of service connection appeals, to include service connection for a back disability.  

Also in August 2008, the Board stayed the issue of entitlement to service connection for diabetes mellitus.  This was as a result of a decision by the U.S. Court of Appeals for Veterans Claims (Court) pertaining to in-service exposure to herbicide agents.  See Haas v. Nicholson,  20 Vet. App. 257 (2006).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) later issued a decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), in which it reversed the Court, holding that it was error to have rejected VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii), which interpretation requires a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from a regulatory presumption of herbicide exposure.  The appellant in Haas then filed a petition for a writ of certiorari to the U.S. Supreme Court, which was denied.  Haas v. Peake, 129 S.Ct. 1002 (2009).  The stay on processing claims for compensation based on exposure to herbicides was lifted by Chairman's Memorandum 01-09-03, dated in January 2009.  

The Veteran appealed the Board's August 2008 decision to the Court.  In January 2011, the Court vacated the August 2008 decision to the extent that it denied service connection for a low back disability.

This matter was previously before the Board in June 2011 at which time both issues on appeal were remanded for additional development.  In particular, the remand directed that additional efforts be made to obtain identified private treatment records with respect to both claimed disabilities as well as afford the Veteran a VA examination with respect to his claimed back disability.  The claims file shows that the RO sent the Veteran a letter in July 2011 asking for additional information regarding private medical treatment for both claimed disabilities.  In addition, as is addressed in more detail in the remand below, the Veteran was scheduled in June 2011 to undergo a VA examination for his claimed back disability which he failed to report to.  Thus, there has been substantial compliance with the June 2011 Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for a back disability, to include as secondary to service-connected residuals of a fracture of the right second metatarsal is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not serve in country in the Republic of Vietnam during the Vietnam era, his overseas service did not include duty or visitation in Vietnam, and the evidence does not show that he was exposed to an herbicide agent such as Agent Orange during active service.

2.  Diabetes mellitus was not present during the Veteran's active service or for many years thereafter and the record on appeal contains no indication that his current diabetes mellitus is causally related to his active service or any incident therein.


CONCLUSION OF LAW

The Veteran's diabetes mellitus, type II, was not incurred in or aggravated by his active military service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in part, that a VCAA notice, as required by  38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, the appellant was provided with initial notice of the VCAA in December 2004, which was prior to the June 2005 rating decision on appeal.  Therefore, the express requirements set out by the Court in Pelegrini have been satisfied.

The December 2004 letter noted above, as well as a July 2011 letter, informed the appellant of what was necessary to substantiate his claim for service connection for diabetes mellitus, what information and evidence he must submit, and what information and evidence will be obtained by VA.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Although the appellant and his representative were not notified of the Dingess requirements, any failure to notify and/or develop these claims under the VCAA cannot be considered prejudicial to the appellant.  As will be explained below in greater detail, the evidence does not support granting service connection for diabetes mellitus.  See Barnard v. Brown, 4 Vet. App. 384, 394 (1993).  The appellant also had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board further finds that all necessary assistance has been provided to the appellant regarding the claim for service connection for diabetes mellitus.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate his claims, including VA outpatient records and identified private records, and affording him the opportunity to attend a Board hearing which he declined.  With respect to VA examinations, the appellant was not provided a VA examination as to the etiology of his diabetes.  However, as is explained below, the facts of this case did not warrant a VA examination under the applicable statute and regulation.  Moreover, the appellant has not indicated, and there is otherwise no indication that there exists, any pertinent outstanding evidence that is necessary for a fair adjudication of the claims that has not been obtained.

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant with respect to the claim for service connection for diabetes mellitus and that adjudication of this claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Facts

The Veteran's service treatment records are devoid of complaints or treatment for diabetes mellitus.  At his separation physical examination in March 1970, urinalysis results were normal.  There were no defects or diagnoses noted. 

The post-service medical evidence includes a March 2002 VA problem list assessing the Veteran as having diabetes mellitus with an onset date of February 2001.  This evidence also includes a VA outpatient treatment record in March 2002 assessing the Veteran as having diabetes mellitus type 2.  

In the May 2006 substantive appeal, the Veteran asserted that his "ship was less than 1 mile from shore during unwraps of ammo to other ships" and that this fact, together with his receipt of the Vietnam Service Medical and the Vietnam Campaign Medal, constitutes service in Vietnam.

VA outpatient treatment records in May 2006 note that the Veteran was a new patient and wanted to set up primary care.  His chief complaint included diabetes mellitus.  His history included diabetes mellitus with an onset date in February 2001.  The Veteran was not noted to have had any combat in service.  The assessment included diabetes mellitus for which he was being monitored by a private physician.

A problem list in June 2011 includes a diagnosis of diabetes mellitus with an onset date of February 2001.


III.  Analysis

Pertinent Law and Regulations

At the outset, the Veteran is not claiming disability from engaging in combat with the enemy so the combat provisions of 38 U.S.C.A. § 1154 are not applicable in this case.  In fact, a May 2006 VA outpatient record relays that the Veteran had no combat service.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2002). 

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury or service-connected disability; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service or service-connected disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Wallin v. West, 11 Vet. App. 509, 512 (1998).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 20 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including diabetes mellitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

As explained in the introduction above, the Federal Circuit, in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009), held that VA regulations require that a veteran must have actually set foot within the land borders of Vietnam.  38 C.F.R. § 3.313.

If a veteran was exposed to an herbicide agent in the Republic of Vietnam during the period beginning January 9, 1962, and ending May 7, 1975, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service:  chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), Note 2.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002).

Discussion

The Veteran attributes his diabetes mellitus, type II, to exposure to Agent Orange in service.  He asserts that he was exposed to Agent Orange while serving aboard the USS Vesuvius (AE-15) off the coast of Vietnam.  

As shown above, diabetes mellitus is listed under 38 C.F.R. §§ 3.307, 3.309(e), as a chronic presumptive disability if manifested within one year from the date of separation from service.  Id.  In this regard, the Veteran's service treatment records are devoid of complaints, findings or diagnoses suggestive of diabetes mellitus.  Moreover, his March 1970 separation examination report shows that he had a negative urinalysis for sugar.  The first post-service evidence of diabetes mellitus is found in post-service VA treatment records dated as early as March 2002, with a reported onset date in February 2001.  

Thus, as the weight of evidence does not show that diabetes mellitus, type II, was first manifested in service or within one year of service, service connection under the presumptive disability regulations of 38 C.F.R. § 3.307 and 3.309 for certain chronic disabilities is not warranted.

Regarding the presumptive regulations of 38 C.F.R. § 3.309(e) pertaining to diseases associated with exposure to certain herbicide agents, diabetes mellitus, type II, is on the list of such disabilities.  The Veteran, however, does not have the requisite service in Vietnam.  In this regard, the Board has carefully considered the Veteran's statements that his service aboard the USS Vesuvius put him less than one mile from the shore of Vietnam and that this fact, along with his receipt of the Veteran Service Medal and Vietnam Campaign Medal, constitutes service in Vietnam.  As provided above, however, the Federal Circuit in Haas specifically addressed situations like this and held that VA regulations require that a veteran must have actually set foot within the land borders of Vietnam or served on board in the brown waters of Vietnam to be entitled to presumptive service connection.  38 C.F.R. § 3.313.  The evidence in this case neither shows, nor does the Veteran contend, that he set foot in Vietnam.

Accordingly, absent evidence establishing that the Veteran set foot on the land mass of Vietnam during the Vietnam era, it cannot be presumed that he was exposed to an herbicide agent during service and service connection for diabetes mellitus on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309 is not warranted.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Regarding service connection on a direct basis, no medical professional has related the appellant's current diabetes mellitus to his active service or any incident therein and the appellant does not contend otherwise.  The Veteran's belief that his diabetes mellitus is related to service is not competent evidence regarding causation as there is nothing in the record demonstrating that he has the medical expertise which allows him to competently opine as to a medical nexus in this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994).  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim of service connection for diabetes mellitus.  The benefit-of-the-doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, is denied.


REMAND

Pursuant to a Court Memorandum Decision of January 2011, the Board, in June 2011, remanded the issue of entitlement to service connection for a back disability, to include as secondary to service-connected residuals of a fracture of the right second metatarsal, for additional development.  In this regard, the Board noted in June 2011 that the record includes a May 2006 VA physical examination report which includes an assessment of "LBP; 2 to injury in Navy."  The Board further noted that the record was devoid of a medical opinion addressing the etiology of the Veteran's back disability by taking into consideration both the Veteran's in-service back complaints and postservice back injury in 1985, as well as addresses the matter of service connection on both a direct and secondary basis.  Consequently, the case was remanded for a new VA examination in order to correct these deficiencies.  38 C.F.R. § 3.159(c)(4).

Records show that the Veteran was scheduled to undergo a VA examination in June 2011, but did not report to the examination.  These records, however, also show that the Veteran informed VA in November 2001 that he was in the process of relocating to Arizona and did not have the forwarding address at that time, but would contact VA at a later date.  

Also, in response to a supplemental statement of the case that the RO issued to the Veteran in April 2012, the Veteran informed the RO in writing that the reason he missed the examination was that he moved out of state to Arizona.  Accordingly, the Veteran should be afforded another opportunity to undergo a VA examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  See also Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court of the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following action:

1.  Transfer the Veteran's case to the appropriate RO that handles cases in the jurisdiction where the Veteran has relocated to.  

2.  Obtain copies of any outstanding medical records pertinent to this claim. 

3.  Thereafter, afford the Veteran a VA examination of the lumbar spine.  The claims file should be made available to the examiner for review.  The examiner should review the low back complaints in the service treatment records as well as the post-service medical records which discuss a back injury in 1985.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current low back disability is related to the Veteran's military service or caused or aggravated by his service-connected residuals of a fracture of the right second metatarsal.  A rationale for all opinions should be provided. 

4.  After completion of the above, the RO should review the expanded record and readjudicate the claim for service connection for a back injury, to include as secondary to service-connected residuals of a fracture of the right second metatarsal.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case which shows review of all evidence received since the April 2012 supplemental statement of the case.  Thereafter, the case should be returned to the Board for appellate review

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


